                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

GENERAL PRODUCE LLC                              )
                                                 )
         Plaintiff,                              )
                                                 )
v.                                               )           No. 1:18-cv-00246-HSM-SKL
                                                 )
FARM FRESH FRUITS                                )
AND VEGETABLES, LLC, and                         )
JAMES M. BROWN a/k/a MICHAEL                     )
BROWN,                                           )
                                                 )
         Defendants.                             )

                                      ORDER and NOTICE

         Plaintiff General Produce LLC, a wholesale produce seller, filed this action against

Defendants Farm Fresh Fruits and Vegetables, LLC and James M. Brown pursuant to the

Perishable Agricultural Commodities Act, 7 U.S.C. §§ 499a–499s. Currently before the Court is

Plaintiff’s motion for default judgment against Farm Fresh and Mr. Brown [Doc. 24], which has

been referred to the undersigned pursuant to 28 U.S.C. § 636(b) [Doc. 25]. An evidentiary hearing

on the motion will be held at on Wednesday, April 3, 2019, at 2 p.m. Eastern, at the United

States District Court, 900 Georgia Avenue, 4th Floor Courtroom, Chattanooga, Tennessee.

Plaintiff should be prepared to put on evidence concerning its alleged damages, including the

reasonableness of its attorney’s fees request. See Fed. R. Civ. P. 55(b)(2).

         The Court notes no counsel has entered an appearance on behalf of Farm Fresh. Mr. Brown

is advised he may not represent a company or appear on its behalf if he is not a licensed attorney.1

See Wimberly v. Embridge, 93 F. App’x 22, 22 (6th Cir. 2004) (citing Doherty v. Am. Motors




1
    Mr. Brown previously sent a letter to the Court which mentions “Defendants” [Doc. 21].
Corp., 728 F.2d 334, 340 (6th Cir. 1984); Ginger v. Cohn, 426 F.2d 1385, 1386 (6th Cir. 1970)).

He may, however, appear and act is a pro se capacity concerning his own interests.

       The Clerk is DIRECTED to send Mr. Brown a copy of this Order at his last known address

as listed on the envelope that accompanies his February 12, 2019, letter [Doc. 21-1].

       SO ORDERED.

       ENTER:

                                             s/fâátÇ ^A _xx
                                             SUSAN K. LEE
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
